Appeal from that part of a decision of the Workers’ Compensation Board, filed November 2, 1992, which made an award of counsel fees to claimant.
The Board sustained a determination of the Workers’ Compensation Law Judge finding that claimant suffered a compensable right shoulder injury, but reduced the amount of counsel fees awarded to claimant’s counsel from $1,000 to $400. Despite counsel’s arguments to the contrary, we do not find this determination to be irrational or in violation of law. The remaining assertions have been examined and found to be lacking in merit.
Cardona, P. J., Mercure, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.